 Case 3:84-cr-00168-N Document 146 Filed 06/22/20       Page 1 of 1 PageID 14634



             IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF TEXAS
                       DALLAS DIVISION

UNITED STATES OF AMERICA                     §
                                             §
v.                                           §     No. 3:84-cr-168--N (BT)
                                             §
BONNIE BURNETTE ERWIN                        §
   Defendant.                                §

                                      ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. Petitioner filed objections, and the District Court has

made a de novo review of those portions of the proposed findings and

recommendation to which objection was made. The objections are overruled, and

the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge.

      IT IS THEREFORE ORDERED that Defendant’s motions for

compassionate release (ECF Nos. 118, 127) are DENIED.

      Signed this 22nd day of June, 2020.



                                  _________________________________
                                  DAVID C. GODBEY
                                  UNITED STATES DISTRICT JUDGE
